Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furiate (US 4,515,499).
             
With respect to independent Claim 1, Furiate disclose(s) a traffic control channelizing system (system shown in Fig. 1) comprising a plurality of channelizing devices (channelizing devices 22 in Fig. 1), wherein: each channelizing device of a first portion of the plurality of channelizing devices comprises at least one reflective member coupled to the channelizing device for traffic control (44 in Fig. 3), wherein the at least one reflective member is white in color (column 5, lines 4-7), wherein the white color 

With respect to Claim 2, Furiate teach(es) the system of independent Claim 1. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of delineators in Fig. 1).

With respect to independent Claim 3, Furiate disclose(s) a traffic control channelizing system (system shown in Fig. 1) comprising a plurality of channelizing devices (channelizing devices 22 in Fig. 1), wherein each channelizing device comprises at least one reflective member coupled to the channelizing device for traffic control (44 in Fig. 3), wherein the at least one reflective member is yellow in color (column 5, lines 3-4), wherein the yellow color reflective member operates to direct a left side of a traffic lane (column 3, lines 47-53); or wherein the at least one reflective member is red in color (column 5, lines 3-4), wherein the red color reflective member operates to stop traffic for a road closure (column 3, lines 47-53).
With respect to Claim 4, Furiate teach(es) the system of independent Claim 3. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of delineators in Fig. 1).

With respect to independent Claim 5, Furiate disclose(s) a method of use of a traffic control channelizing system (system shown in Fig. 1), the method comprising placing a plurality of channeling devices in a roadway (channelizing devices 22 in Fig. 1), wherein each channeling device comprises at least one reflective member coupled to the channeling device (44 in Fig. 3); reflecting light from the at least one reflective member of the plurality of channeling devices (Fig. 1); and directing traffic by use of the plurality of channeling devices (column 3, lines 47-53), wherein directing traffic comprises directing traffic from a left side of a traffic lane using a first portion of the plurality of channeling devices having at least one first reflective member, wherein a first portion of the at least one first reflective member is yellow in color (column 5, lines 3-4).

With respect to Claim 6, Furiate teach(es) the method of independent Claim 5. Furiate further disclose(s):  wherein directing traffic includes further comprises: directing traffic from a right side of a traffic lane using a second portion of the plurality of channeling devices having at least one second reflective member (column 3, lines 47-53), wherein a first portion of the at least one second reflective member that is white in color (column 5, lines 4-7).

With respect to Claim 7, Furiate teach(es) the method of Claim 6. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable 

With respect to Claim 8, Furiate teach(es) the method of independent Claim 5. Furiate further disclose(s):  wherein directing traffic includes further comprises: directing traffic from a left side of a traffic lane using a second portion of the plurality of channeling devices having at least one reflective member that is yellow in color (column 5, lines 3-4); or stopping traffic for a road closure using a second portion of the plurality of channeling devices having at least one second reflective member, wherein a first portion of the at least one second reflective member is red in color (column 5, lines 3-4).

With respect to Claim 9, Furiate teach(es) the method of Claim 8. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of delineators in Fig. 1).

With respect to Claim 10, Furiate teach(es) the method of independent Claim 5. Furiate further disclose(s):  wherein a second portion of the at least one first reflective member is orange in color (column 5, lines 3-4).

With respect to Claim 11, Furiate teach(es) the method of Claim 10. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of delineators in Fig. 1).

With respect to Claim 12, Furiate teach(es) the method of Claim 6. Furiate further disclose(s): wherein a second portion of the at least one first reflective member is orange in color (column 5, lines 3-4); a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4); or a second portion of the at least one first reflective member is orange in color and a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4).

With respect to Claim 13, Furiate teach(es) the method of Claim 12. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of delineators in Fig. 1).

With respect to Claim 14, Furiate teach(es) the method of Claim 8. Furiate further disclose(s): wherein a second portion of the at least one first reflective member is orange in color (column 5, lines 3-4); a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4); or a second portion of the at least one first reflective member is orange in color and a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4).

With respect to Claim 15, Furiate teach(es) the method of Claim 14. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of delineators in Fig. 1).

With respect to Claim 16, Furiate teach(es) the method of independent Claim 5. Furiate further disclose(s): wherein directing traffic by use of the plurality of channeling devices further comprises 

With respect to Claim 17, Furiate teach(es) the method of Claim 16. Furiate further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of delineators in Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 5 of U.S. Patent No. 10,094,080 B2 (Utz).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 5 of the current application is a broader claim than Claims 1 and 5 of U.S. Patent No. 10,094,080 B2 by deleting a cone body.

Claim 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 5 of U.S. Patent No. 10,745,871 B2 (Utz).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 5 of the current application is a broader claim than Claims 1 and 5 of U.S. Patent No. 10,745,871 B2 by deleting a cone body comprising a polygonal cone shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following references relate to channelizing systems:  
US 6014941 (Bent et al.); US 3212415 (Byrd); US 11035087 (Mattia); US 5873674 (Hohl); US 1574738 (Cretney).
	The following references relate to channelizing systems from the same inventor:  
US 7690860 (Utz); US 10094080 (Utz); US 10745871 (Utz).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/TC/
20 October 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861